                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA
                              ___________________________

                                    C/A No. 2:18-444-MBS
                                ____________________________

                                  In re LaDeidra Antoinette Berry

                       Pennsylvania Higher Education Assistance Agency,

                                             Appellant,

                                                 vs.

                                    LaDeidra Antoinette Berry,

                                              Appellee.

                     ____________________________________________

                         Appeal from the United States Bankruptcy Court
                                For the District of South Carolina

                                       (Hon. John E. Waites)

                     _____________________________________________

                                 ORDER AND OPINION
                     _____________________________________________

       This is an appeal of an order awarding attorney’s fees with respect to a motion to enforce a

bankruptcy plan. A bankruptcy court has the power to hold a litigant in contempt and sanction it for

violating the court’s orders pursuant to 11 U.S.C. § 105(a), which provides:

       The court may issue any order, process, or judgment that is necessary or appropriate
       to carry out the provisions of this title. No provision of this title providing for the
       raising of an issue by a party in interest shall be construed to preclude the court from,
       sua sponte, taking any action or making any determination necessary or appropriate
       to enforce or implement court orders or rules, or to prevent an abuse of process.
                                           I. FACTS

       Appellee LaDeidra Antoinette Berry (“Debtor”) is obligated on student loans held by the

United States Department of Education (“DOE”) and served by Appellant Pennsylvania Higher

Education Assistance Agency (“PHEAA”), d/b/a FedLoan Servicing. Debtor was enrolled in an

income-driven repayment (“IDR”) plan, which allows a borrow to make payments based on income;

and the Public Service Loan Forgiveness (“PSLF”) program, which provides for forgiveness of

student loan debt for borrowers employed full time in public service positions.

       On March 25, 2016, Debtor filed for relief under Chapter 13 of the Bankruptcy Code.

Debtor’s proposed Chapter 13 plan provided for Debtor to pay PHEAA directly, rather than through

the bankruptcy trustee. Debtor had made 43 qualifying pre-petition payments toward the 120

qualifying payments required under the PSLF. Debtor’s intent was to maintain her student loan

payments under the IDR plan and PSLF program in order to continue to accrue the benefits of that

arrangement. The Honorable John E. Waites entered an order confirming the plan on May 9, 2016.

       PHEAA placed Debtor’s loan in administrative forbearance, as required by applicable law.

On June 14, 2016, PHEAA filed a proof of claim on behalf of DOE in the amount of $97,009.87.

However, PHEAA discontinued applying Debtor’s payments in accordance with the IDR plan and

PSLF program. Counsel for Debtor contacted PHEAA, and was informed that Debtor was not

eligible for the PSLF program until the bankruptcy was concluded. PHEAA further informed

counsel that, because the loan was in administrative forbearance, any payments made were voluntary

and not considered to be qualifying payments under the PSLF.




                                                2
       On October 3, 2016, Debtor filed an amended Chapter 13 plan that provided, in relevant part:

       F. Student Loan Claims: As indicated on Schedule J, the Debtor will pay this
       creditor directly; this creditor will not share in the pro rata distribution from the
       Trustee: FedLoan Servicing [PHEAA]. If this claim is filed by any other entity
       or account number, Debtor will be responsible to notify the Trustee or Trustee may
       make disbursements on the claim pursuant to IV.E. above.

       Debtor agrees that if she signs a certification of plan completion, she will be
       certifying that all contractual payments that come due to this creditor have been
       made through the date of certification.

       The debtor is not seeking nor does this Plan provide for any discharge, in whole
       or in part, of her student loan obligations.

       The Debtor shall be allowed to seek enrollment, or to maintain any pre-petition
       enrollment, in any applicable income-driven repayment (“IDR”) plan with the U.S.
       Department of Education and/or other student loan servicers, guarantors, etc.
       (collectively referred to hereafter as “Ed”), including but not limited to the Public
       Service Loan Forgiveness program, without disqualification due to her
       bankruptcy. Any direct payments made by the Debtor to Ed since the filing of her
       petition shall be applied to any IDR plan in which the Debtor was enrolled pre-
       petition, including but not limited to the Public Service Loan Forgiveness
       program.

       Ed shall not be required to allow enrollment in any IDR unless the Debtor
       otherwise qualifies for such plan.

       The Debtor may, if necessary and desired, seek a consolidation of her student
       loans by separate motion and subject to subsequent court order.

ECF No. 2-6, 5.

       The bankruptcy judge entered an order confirming the amended plan on January 20, 2017.

On April 27, 2017, Debtor filed a motion to enforce. Debtor asserted that she had continued making

payments directly to PHEAA, but that no post-petition payments had been applied to the PSLF

program. Debtor argued that PHEAA’s forced suspension of her participation in the PSLF program

was in violation of the amended plan and constituted discrimination in violation of 11 U.S.C. §



                                                3
525(c)(1).1 ECF No. 2-8. The parties resolved the matter, which resolution was memorialized in

a consent order filed by the bankruptcy judge on August 29, 2017. The consent order provided that

all post-petition student loan payments made by Debtor would be applied to her IDR plan and PSLF

program and that her loan balance would be recalculated. The order further provided that Debtor

had not waived her right to attorney’s fees. The consent order was signed by counsel for Debtor,

DOE, and PHEAA. ECF No. 2-15.

          On September 28, 2017, Debtor moved for attorney’s fees against DOE pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d); and against PHEAA under 11 U.S.C. § 105.

With respect to PHEAA, Debtor asserted that its pre-litigation and post-litigation conduct violated

the bankruptcy judge’s order confirming the Debtor’s Chapter 13 plan. Debtor argued that the

bankruptcy judge possessed power under § 105 to sanction where it is necessary to prevent abuse

of the judicial system. ECF No. 2-16, 1-4.

          The bankruptcy judge held a hearing on October 26, 2017, at which he was informed that

Debtor had incurred attorney’s fees of approximately $12,574.00, not including fees for time

expended on the hearing. Tr. of Hearing, ECF No. 8-3, 6.             The bankruptcy judge further was


1
    Title 11, United States Code, Section 525(c)(1) provides:

          (c)(1) A governmental unit that operates a student grant or loan program and a person
          engaged in a business that includes the making of loans guaranteed or insured under
          a student loan program may not deny a student grant, loan, loan guarantee, or loan
          insurance to a person that is or has been a debtor under this title or a bankrupt or
          debtor under the Bankruptcy Act, or another person with whom the debtor or
          bankrupt has been associated, because the debtor or bankrupt is or has been a debtor
          under this title or a bankrupt or debtor under the Bankruptcy Act, has been insolvent
          before the commencement of a case under this title or during the pendency of the
          case but before the debtor is granted or denied a discharge, or has not paid a debt that
          is dischargeable in the case under this title or that was discharged under the
          Bankruptcy Act.

                                                     4
informed that DOE had settled with Debtor for $6,000.00, and that she sought the balance of

attorney’s fees from PHEAA. Id. at 6-9.

        Initially, PHEAA asserted that the confirmed plan was contrary to law, that being the

requirement that student loans in bankruptcy must be placed in forbearance. Tr. of Hearing, ECF No.

8-2, 92; see 34 C.F.R § 682.402(f)(2). Relying on United Student Aid Funds, Inc. v. Espinosa, 559

U.S. 260 (2010), PHEAA argued that the confirmation order was void, so that PHEAA was not

required to conform to the terms of the Chapter 13 plan or confirmation order.2 Id. PHEAA stated

that it had no record of having received the amended plan, and that, in any event, PHEAA had

received no guidance from DOE as to applying income-based repayment plan (“IBR”)3 payments to

a student loan in forbearance. Id. at 94-95.

        At the hearing, PHEAA called Katelynn Marie Bias, manager of the bankruptcy and disability

document processing unit at PHEAA, to testify. ECF No. 8-3, 11. Ms. Bias testified that the


2
  In Espinosa, a bankruptcy court confirmed a Chapter 13 plan in which the debtor proposed to repay
only the principal of his student loan and to discharge accrued interest. Under 11 U.S.C. §§
523(a)(8) and 1328, a discharge of student loan debt requires a finding that failure to discharge
would result in “undue hardship” to the debtor. Bankruptcy procedural rules require the bankruptcy
court to hold an adversary proceeding to make an undue hardship determination. Such a hearing was
not held, and the creditor moved under Fed. R. Civ. P. 60(b)(4) for the bankruptcy court to rule that
is confirmation order was void because the creditor did not receive adequate notice of the debtor’s
proposed discharge of his student loan interest. On appeal, the Supreme Court determined that Rule
60(b)(4) was not the proper vehicle to challenge the confirmation order because the order was not
“premised either on a certain type of jurisdictional error or on a violation of due process that deprives
a party of notice or the opportunity to be heard.” Espinosa, 559 U.S. at 271-72. Significantly, the
Court observed that the bankruptcy court’s “failure to find undue hardship before confirming
Espinosa’s plan was legal error. . . . But the order remains enforceable and binding on [the creditor]
because [the creditor] had notice of the error and failed to object or timely appeal.” Id. at 1380.
3
 The bankruptcy judge observed that the parties used the terms “IBR” and “IDR” interchangeably.
According to The bankruptcy judge, an IBR plan is a type of IDR plan. Order, ECF No. 2-19, 2.
PHEAA informs the court that Debtor was enrolled in an IDR. Brief of Appellant, ECF No. 8, 12
n.6.

                                                   5
contract and Common Manual4 between DOE and PHEAA required PHEAA, as appropriate, to place

loans into bankruptcy status, prepare the proof of claim, and assist in defending the loan against a

bankruptcy discharge. Id. at 15. Ms. Bias testified that payments received when a loan is in

bankruptcy status are applied to interest and principal. Id. at 20. Ms. Bias testified that DOE had

given no directive with regard to income-driven repayment, income based repayment, or public

service loan forgiveness. Id. at 22. According to Ms. Bias, PHEAA has no authority to appear in

court on behalf of DOE, to file an objection to a bankruptcy plan on behalf of DOE, or to retain

lawyers and appear in court to make arguments with regard to a bankruptcy plan. Id. at 25. Ms. Bias

testified that her office had received the initial Chapter 13 plan, but had never received the amended

plan. Ms. Bias also testified that, had her office received the amended Chapter 13 plan, someone

would have reached out to DOE for guidance as to how to handle Debtor’s request for the IBR plan

and PSLF program. Id. at 32.

       Counsel for Debtor argued that Debtor repeatedly had contacted PHEAA in an attempt to

have her student loans qualified for the IBR plan and PSLF program, but repeatedly was told by

PHEAA via both telephone and correspondence that any payments made could not be applied toward

these programs because she was in bankruptcy. Id. at 45. Counsel stated that it had taken a great

deal of effort to obtain the August 29, 2017 consent order. Counsel also informed the court that

PHEAA had raised for the first time in the hearing that it had never received the amended Chapter

13 plan. Id. at 46.

       Counsel for PHEAA asserted that the court should take into consideration the fact that the



4
  The Common Manual contains complete instructions and guidelines for handling DOE student
loans. ECF No. 8-3, 24, 62.

                                                  6
consent order constituted the first time PHEAA had administered a student loan in administrative

forbearance in this manner, and that there were no provisions in the Common Manual to address

Debtor’s situation. Counsel argued that imposition of attorney’s fees under 11 U.S.C. § 105 required

a finding of gross negligence, misconduct, or bad faith, and that the facts did not support such a

finding. Id. at 50.

       The bankruptcy judge issued his order on February 2, 2018. The bankruptcy judge noted that,

under 11 U.S.C. § 105(a), the bankruptcy court has authority to award attorney’s fees when a party

violates the terms of a Chapter 13 plan and the court’s confirmation order. Order, ECF No. 2-19,

9. The bankruptcy judge found that the Chapter 13 plan identified FedLoan Servicing (PHEAA) as

the creditor on Debtor’s student loan. Id. at 11. The bankruptcy judge also found that the Chapter

13 plan provided for Debtor to maintain her enrollment in the IDR plan and PSLF program and also

provided clear instruction regarding how her loan payments should be applied. The bankruptcy

judge found that the amended plan was properly served on PHEAA and no party objected to

confirmation. The bankruptcy judge rejected PHEAA’s interpretation of Espinosa, and held that

Espinosa stands for the proposition that a plan confirmed after proper notice to the creditor and no

objections being filed, remains binding on the parties, even if the plan contains a legal error. Id. at

12, n.18. Thus, the bankruptcy judge determined that PHEAA was bound to the terms of the Chapter

13 plan pursuant to 11 U.S.C. § 1327 and according to the holding in Espinosa. The bankruptcy

judge concluded that PHEAA was in violation and contempt of his confirmation order of the

amended plan, which required Debtor to file a motion to enforce. According to the bankruptcy

judge, the fees and costs associated with the motion to enforce would not have been incurred had

PHEAA complied with the amended plan and confirmation order. Id. at 12.


                                                  7
       Addressing PHEAA’s defenses, the bankruptcy judge first concluded that, contrary to its

assertions, PHEAA was not limited to placing the student loan into bankruptcy status by its contract

with DOE. The bankruptcy judge determined that PHEAA had sufficient authority to comply with

the requirements of the amended plan and confirmation order, or to ensure that DOE provided it with

the necessary authority. Id. at 14. The bankruptcy judge further observed that PHEAA could have

objected if it felt unable to comply with the Chapter 13 plan, or it could have reported the plan’s

provisions to DOE for action. The bankruptcy judge opined that accepting PHEAA’s arguments

“would allow it and other similarly situated creditors or parties-in-interest to escape the

consequences of a duly noticed confirmed plan and § 1327 by simply limiting its or its agents’

responsibility. As a matter of statutory construction and public policy, such a defense cannot be

accepted.” Id. at 15.

       Second, the bankruptcy judge determined that bad faith is not a requirement for the court to

take action pursuant to § 105(a). Further, the bankruptcy judge found that direct payments made

pursuant to a confirmed plan are part of the bankruptcy proceedings, and that federal regulations do

not prohibit the acceptance and application of payments pursuant to the specific terms of a confirmed

Chapter 13 plan. Id. at 16. Thus, the bankruptcy judge determined that it was necessary and

appropriate for him to award Debtor’s attorney’s fees so as to enforce and implement his orders and

prevent an abuse of process. Id. at 17.

       The bankruptcy judge recited that Debtor’s counsel had submitted time records indicating

attorney’s fees and costs in the amount of $22,317.30. The bankruptcy judge found the attorney’s

fee award to be reasonable under the factors set forth in Barber v. Kimbrell’s Inc., 577 F.2d 216, 226

n.28 (4th Cir. 1978). The bankruptcy judge reduced the attorney’s fee amount by the DOE payment


                                                  8
of $6,000.00, and imposed attorney’s fees and costs against PHEAA in the amount of $16,317.30.

ECF No. 2-19, 18-19.

       PHEAA filed a notice of appeal on February 16, 2018. In its brief filed on June 15, 2018,

PHEAA identified the following issues on appeal:

       1)      Whether the Bankruptcy Court’s finding that PHEAA had the corporate
               authority to unilaterally modify the treatment and administration of the Berry
               Obligations, such that said administration would conform to the Debtor’s
               Second Amended Plan, was clearly erroneous given the record before the
               Court, including the testimony given at the hearing that the Bankruptcy Court
               held on October 26, 2017 (the “Hearing”) and the other evidence and
               pleadings in the record (collectively, the “Record”)?

       2)      Whether the Bankruptcy Court’s implicit finding that PHEAA’s conduct with
               regard to the Berry Obligations was clearly erroneous given the evidence in
               the Record?

       3)      Whether the Bankruptcy Court abused its discretion by imposing sanctions
               on PHEAA in the Sanctions Order given the evidence in the Record?

       4)      Whether the Bankruptcy Court abused its discretion by failing to apportion
               its award of Berry’s fees between DOE and PHEAA when Berry incurred the
               majority of her fees and expenses subsequent to, and as a direct and
               proximate result of, DOE filing its Objection to Berry’s Motion to Enforce?

Brief of Appellant, ECF No. 8, 2.

                                 II. STANDARD OF REVIEW

       A district court “sits as an appellate tribunal in bankruptcy.” In re Birmingham, 846 F.3d 88,

92 (4th Cir. 2017). Findings of fact by the bankruptcy court in proceedings within its full

jurisdiction are reviewable only for clear error and legal questions are subject to de novo review.

In re Johnson, 960 F.2d 396, 399 (4th Cir. 1992) (citing Brown v. Pennsylvania State Employees

Credit Union, 851 F.2d 81, 84 (3d Cir. 1988); In re Crouthamel Potato Chip Co., 786 F.2d 141, 144

(3d Cir. 1986)).


                                                 9
       Decisions committed to the discretion of the bankruptcy court, such as a sanctions order, are

reviewed for abuse of discretion. See In re Jemsek Clinic, P.A., 850 F.3d 150, 156 (4th Cir. 2017)

(citing McGahren v. First Citizens Bank & Tr. Co., 111 F.3d 1159, 1169 (4th Cir. 1997)). A court

abuses its discretion when its conclusion is guided by erroneous legal principles or rests upon a

clearly erroneous factual finding. Id. (quoting Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261

(4th Cir. 1999)). Even if the bankruptcy court applies the correct legal principles to adequately

supported facts, the discretion of the bankruptcy is not subject to automatic affirmance. See

Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999) (citing Wilson v. Volkswagen

of Am., Inc., 561 F.2d 494, 506 (4th Cir. 1977) (discussing review of district court decisions)). The

district court is obligated to review the record and reasons offered by the bankruptcy court and to

reverse if the “‘court has a definite and firm conviction that the court below committed a clear error

of judgment in the conclusion it reached upon a weighing of the relevant factors.’” See id. (quoting

Wilson, 561 F.2d at 506) (discussing review of district court decisions)).

                                         III. DISCUSSION

A.     Whether PHEAA Possessed Authority to Implement the Amended Plan

       PHEAA asserts that the bankruptcy judge erred in rejecting its limited authority defense.

PHEAA argues that it lacked authority under the Common Manual and its contract with DOE to

object to the amended Chapter 13 plan or implement its terms. PHEAA contends that PHEAA’s

only option was to place Debtor’s student loans into administrative forbearance, file a proof of claim,

and provide additional support to defend against a discharge. ECF No. 8, 19; see ECF No. 2-32, 51-

52. PHEAA asserts that it was up to DOE to review Debtor’s Chapter 13 plan for issues arising out

of the IDR plan and PSLF program and to file any objections. According to PHEAA, nothing in the


                                                  10
Common Manual or contract with DOE provides PHEAA with authority to unilaterally remove

Debtor’s student loans from administrative forbearance and apply her post-petition payments in

accordance with the pre-petition IDR plan and PSLF program.

       As recited above, the bankruptcy judge noted that PHEAA was designated and acted as the

authorized representative of DOE for purposes of servicing Debtor’s student loan, communicating

with Debtor, and managing and applying the student loan payments. The bankruptcy judge observed

that, even if PHEAA did not have sufficient authority to comply with the confirmation order, it could

have requested guidance from DOE after Debtor and her counsel queried PHEAA about its failure

to comply with the confirmation order.

       The court cannot say that the bankruptcy judge’s determinations that PHEAA possessed

authority to apply Debtor’s payments to her IDR plan and PSLF program, or to raise the issue to

DOE, were guided by erroneous legal principles or rested upon a clearly erroneous factual finding.

Certainly PHEAA was aware of its obligations to conform to the requirements of a court order. As

Debtor points out, the contract between PHEAA and DOE provides that PHEAA was “responsible

for maintaining a full understanding of all federal and state laws and regulations and FSA

requirements and ensuring that all aspects of the service continue to remain in compliance as changes

occur.” ECF No. 2-32, 23. The court notes that PHEAA was obligated to “respond and resolve

customer complaints, and create and execute a plan to escalate complaints” to DOE. To the extent

it perceived it was limited by its contract and the Common Manual to placing Debtor’s student loan

in administrative forbearance for the duration of the bankruptcy, in derogation of the confirmation

order, PHEAA could have communicated its concerns to DOE. The court is aware of no provision

in the contract or Common Manual that prohibits PHEAA from taking any steps beyond placing


                                                 11
loans, “where the borrower has applied for bankruptcy, into a bankruptcy status, prepar[ing[ a Proof-

of-Claim and provid[ing] any additional support needed to defend the loan against bankruptcy

discharge.” Id. at 51-52. To the contrary, PHEAA was obligated to have a mechanism in place to

elevate complaints to DOE, and could have done so.

B.     Whether a 11 U.S.C. § 105 Sanction Requires a Finding of Bad Faith

       PHEAA asserts that the bankruptcy judge erred in concluding PHEAA’s conduct was willful

so as to support a sanction under § 105. As an initial matter, the bankruptcy judge rejected

PHEAA’s position that bad faith is a requirement for a bankruptcy judge to take action under § 105.

The bankruptcy judge observed that § 105 “provides a sweeping grant of authority to ‘issue any

order, process or judgment that is necessary or appropriate to carry out the provisions of’ the

Bankruptcy Code, including ensuring that parties comply with the terms of a confirmed chapter 13

plan under § 1327(a), and is not limited to bad faith conduct.” ECF No. 2-19, 16. The Court of

Appeals for the Fourth Circuit has held that Congress under § 105(a) granted bankruptcy courts the

power to enforce their lawful orders through civil contempt. “Determining if a party has committed

civil contempt involves essentially only consideration of whether the party knew about a lawful order

and whether he complied with it.” In re Walters, 868 F.2d 665, 670 (4th Cir. 1989). Other courts

have held the same. See, e.g., In re Eppolito, 583 B.R. 822 (S.D.N.Y. 2018); In re Rhodes, 563 B.R.

380 (M.D. Fla. 2017); In re Sann, Case No. 14-61370-7, 2016 WL 1375022, *3 (D. Montana, April

5, 2016); In re Emergency Room Mobile Servs., L.L.C., 529 B.R. 676 (N.D. Tex. 2015).5

       To establish civil contempt, the following elements must be established by clear and



5
 The bankruptcy judge correctly noted that a finding of bad faith is required when a bankruptcy court
utilizes its inherent power rather than § 105(a). ECF No. 2-19, 15 n.25.

                                                 12
convincing evidence:

       (1) The existence of a valid decree of which the alleged contemnor had actual or
       constructive knowledge; (2) . . . that the decree was in the movant’s “favor”; (3) . .
       . that the alleged contemnor by its conduct violated the terms of the decree, and had
       knowledge (at least constructive knowledge) of such violations; and (4) . . . that [the]
       movant suffered harm as a result.

Ashcraft v. Conoco Inc., 218 F.3d 288, 301 (4th Cir.2000) (quoting Colonial Williamsburg Found.

v. The Kittinger Co., 792 F. Supp. 1397, 1405–6 (E.D. Va.1992)).

       In this case, the bankruptcy judge issued a confirmation order on the Chapter 13 plan, as

amended; PHEAA was aware of the confirmation order; PHEAA failed to abide by the confirmation

order, and Debtor was harmed as a result. The question becomes, then, whether PHEAA may defend

on the basis of inability to comply with the bankruptcy judge’s order. See In re Minh Vu Hoang,Nos.

05-21078-TJC, 05027378-TJC, 2014 WL 1320322 , *4 (D. Md. March 28, 2014) (quoting Elec.

Workers Pension Trust Fund v. Gary’s Elec. Serv. Co., 340 F.3d 373, 379 (6th Cir. 2003)). PHEAA

must show more than “‘a mere assertion of inability and establish that [it] has made in good faith all

reasonable efforts’ to comply.” Id. (quoting In re Lawrence, 251 B.R. 630, 651 (S.D. Fla. 2000)).

       PHEAA reasserts its argument that it did not have authority to unilaterally implement the

IDR plan and PSLF program provisions of the Chapter 13 amended plan. Assuming for purposes

of appeal that PHEAA is correct, the bankruptcy judge also concluded that PHEAA could have

sought guidance from DOE, but failed to do so. The court cannot say the bankruptcy judge’s

determination was guided by erroneous legal principles or rested upon a clearly erroneous factual

finding.6


6
 PHEAA argues in its reply brief that it was unable to elevate the amended plan to DOE because it
did not receive a copy. The bankruptcy judge rejected this argument. ECF No. 2-19, 11 n.17. In
any event, PHEAA obtained knowledge regarding the amended plan through receipt of the

                                                 13
C.     Whether the Imposition of Sanctions Was an Abuse of Discretion

       PHEAA contends that the bankruptcy judge abused his discretion in imposing sanctions

under 11 U.S.C. § 105, again on its position that civil contempt requires a finding of willfulness.

PHEAA contends it did not act willfully because the Common Manual and its contract with DOE

delineated its scope of authority, such that it (1) could not unilaterally implement the IDR plan and

PSLF program provisions of the amended plan; (2) could not file an objection or otherwise make an

appearance in Defendant’s bankruptcy case; and (3) had no system in place for monitoring and

applying unique provisions of bankruptcy plans. Thus, according to PHEAA, there is no evidence

in the record to support a finding that the bankruptcy judge “explicitly or implicitly, [determined]

that PHEAA willfully violated the Order confirming the Second Plan.” ECF No. 8, 25.

       For the reasons set forth hereinabove, the court concludes the imposition of sanctions under

§ 105 does not mandate a finding of willfulness or bad faith. The court cannot say the bankruptcy

judge’s determination was guided by erroneous legal principles or rested upon a clearly erroneous

factual finding.

D.     Whether the Within Action Should be Distinguished from Prior Decisions Sanctioning
       Creditors

       PHEAA contends the bankruptcy judge erred in attempting “to tow [sic] a consistent line on

sanctioning creditors that fail to comply with its orders[.]” ECF No. 8, 28. According to PHEAA,

the bankruptcy judge’s prior decisions involved sanctioning creditors who acted on their own


confirmation order. See ECF No. 2-7 (Order Confirming Plan and Resolving Motions and certificate
of service filed January 20, 2017). PHEAA also was aware that the bankruptcy judge had confirmed
a plan allowing Debtor to make payments directly to PHEAA for her student loans that should be
posted according to Debtor’s IDR plan and PSLF programs. See. e.g., ECF No. 2-26
(correspondence to PHEAA from Debtor’s counsel); ECF No. 2-10, 14-17 (records of conversations
between PHEAA and Debtor). Nevertheless, PHEAA did not request guidance from DOE.

                                                 14
volition, by or through employees who were given authority to take the acts in question. PHEAA

suggests that the bankruptcy judge “may [have] improperly weigh[ed] the evidence regarding

PHEAA’s authority as [he] reached the conclusion that it was appropriate to sanction PHEAA.” Id.

PHEAA argues that, as a servicer that was strictly following its defined contractual duties, the

imposition of sanctions is not appropriate.

       In In re Final Analysis, Inc., 389 B.R. 449, 462-63 (Bankr. D. Md. 2008), the bankruptcy

court summarized its authority under § 105:

       The basic purpose of Section 105(a) is to “enable a court to do whatever is necessary
       to aid its jurisdiction, i.e., anything arising in or relating to a bankruptcy case.” In re
       DeLorean Motor Co., 991 F.2d 1236, 1242 (6th Cir. 1993) (quoting 2 Collier on
       Bankruptcy P105.02 at 103–05 (15th ed. 1987)). In Marrama v. Citizens Bank, 549
       U.S. 365 [] (2007), the Supreme Court reaffirmed the “broad authority granted to
       bankruptcy judges to take any action that is necessary or appropriate ‘to prevent the
       abuse of process’ described in § 105[.]” . . . Courts have found that equity powers
       allow them to “sift the circumstances surrounding any claim to see that injustice or
       unfairness is not done in administration of the bankrupt estate.” In re Executive
       Office Centers, Inc., 96 B.R. 642, 650 (Bankr. E.D. La.1988) (quoting Pepper v.
       Litton, 308 U.S. 295, 307–08 [] (1939)). . . . Section 105(a) grants the Bankruptcy
       Courts the authority to choose the construction of a remedy. In re Coleman
       Enterprises, Inc. [266 B.R. 423, 435 (Bankr. D. Minn.2001),] held that

               [Section] 105(a) puts no facial restriction on the structure of relief
               that the courts can fashion under it, as long as they are furthering a
               principle identifiable in the applicable substantive law of bankruptcy.
               Section 105(a) was enacted to promote such enforcement, through
               means that are tailored [to] the innumerable scenarios of financial
               distress in bankruptcy cases.

       The bankruptcy judge found the unusual circumstances of this case and the failure of PHEAA

to make any attempt to comply with the amended plan warranted sanctions. Although PHEAA may

not have affirmatively taken action to harm Debtor, its failure to act caused Debtor to incur costs of

litigation, both before and after the consent order was executed. The court cannot say the bankruptcy



                                                   15
judge’s determination was guided by erroneous legal principles or rested upon a clearly erroneous

factual finding.

E.     Whether the Sanction Should be Apportioned

       Finally, PHEAA contends that the bankruptcy judge erred in failing to apportion damages

between it and DOE. According to PHEAA, DOE was the most culpable source of Debtor’s

difficulties because DOE had not instructed PHEAA to implement the amended plan. PHEAA

asserts that a fair adjudication would have allocated no more than $5,368.80 of the fee sanction to

PHEAA, which was the amount of attorney’s fees incurred by Debtor prior to her filing of the

motion to enforce. PHEAA argues that the remaining $13,418.50 should have been allocated to

DOE, less the $6,000.00 paid by DOE to Debtor prior to the sanctions hearing.

       The bankruptcy judge reviewed Debtor’s attorney’s time records and observed that the fees

included the time counsel spent contacting PHEAA to enforce the plan and confirmation order,

through her motion to enforce, negotiations resulting in the consent order, and the hearing on

Debtor’s motion. The court discerns no reason the time spent by Debtor attempting to convince

PHEAA to comply with the amended plan should be excluded from the fee sanction. The court

cannot say the bankruptcy judge’s determination was guided by erroneous legal principles or rested

upon a clearly erroneous factual finding.

                                       IV. CONCLUSION

       For the reasons stated, the court concludes that the bankruptcy judge did not abuse his

discretion in imposing sanctions on PHEAA in the amount of $16,317.30. The order of the




                                                16
bankruptcy judge issued February 2, 2018, is affirmed.

       IT IS SO ORDERED.



                                           /s/ Margaret B. Seymour
                                           Senior United States District Judge

Charleston, South Carolina

March 4, 2019




                                              17
